Case 2:20-cv-00639-GRB-SIL Document 30 Filed 01/12/21 Page 1 of 2 PageID #: 150




  Michael J. Schwab,
  Counsel
  Direct Dial: (212) 239-5527
  Email: mschwab@moritthock.com

                                          January 12, 2021

  VIA ECF

  The Honorable Steven I. Locke
  United States Magistrate Judge
  Eastern District of New York
  100 Federal Plaza, Courtroom 840
  Central Islip, New York 11722-9014

         Re:     Purvis et al. v. Golden Bell et al., Case No. 2:20-cv-00639-GRB-SIL
                 Parties’ Joint Status Update Regarding Mediation and Discovery

  Dear Magistrate Judge Locke,

         This firm represents the defendants in this matter. We, along with Plaintiffs, are
  submitting this joint letter to provide an update on discovery progress and settlement
  negotiations, including a request that Your Honor adjourn the discovery deadlines set forth in
  the November 18, 2020, discovery order.

         As previously advised this case was referred to mediation pursuant to The Honorable
  Judge Gary R. Brown’s order, dated June 11, 2020 [ECF Doc. No. 22] and mediation sessions
  were held with Mr. Noah Hanft on September 22, 2020 and October 8, 2020, and the parties
  engaged in additional settlement discussion thereafter and through the holidays. .

          Running parallel to the settlement talks, the parties have been engaging in discovery
  and efforts to resolve discovery disputes. Each party has produced responsive documents, but
  each party maintains that there is still discovery outstanding and are seeking to resolve these
  issues. Also, Plaintiffs served additional document demands on November 25, 2020, to which
  Defendants’ provided written responses on December 28, 2020. Defendants are continuing to
  review their records in efforts to identify and produce documents responsive to these
  demands.

          In order for the parties to complete paper and electronic discovery, with minimal
  diversion of this Court’s time and resources absent the need for a motion to compel, the
  parties respectfully propose the following revised discovery schedule:

         March 5, 2021 :          Completion of paper and electronic discovery.
Case 2:20-cv-00639-GRB-SIL Document 30 Filed 01/12/21 Page 2 of 2 PageID #: 151

  Honorable Steven I. Locke
  January 5, 2021
  Page 2



          April 9, 2021    :           Completion of depositions

          April 28, 2021       :       Identification of case-in-chief experts and service of
                                       Rule 26 disclosures

          May 14, 2021         :       Identification of rebuttal experts and service of Rule 26d
                                       disclosures

          June 11, 2021            :   Commencement of summary judgment motion
                                       practice

         The parties defer to the Court’s discretion in selecting the dates for an adjourned status
  conference and pretrial conference.




  _/s/ Francelina M. Perdomo                                   /s/ Michael J. Schwab
  Francelina M. Perdomo                                        Michael J. Schwab
  Attorney for Plaintiffs                                      Attorney for Defendants




  2458977v1
